Citation Nr: 0528824	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  99-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purpose of obtaining VA dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
January 1946.  

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in March 2001 for additional development and to ensure 
the veteran had been properly notified of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran's claim was 
returned to the Board and additional development was 
undertaken by the Board.  

In June 2002, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in May 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

When the veteran's claims were returned to the Board a 
decision was rendered in September 2004, denying the 
veteran's claims for service connection for pulmonary and 
sinus disorders.  The claims for service connection for a low 
back disorder and a dental disorder were again remanded for 
additional development.  

After development was completed, service connection for a low 
back disorder was granted in a July 2005 rating decision.  
The claim for service connection for a dental disorder and 
eligibility for VA dental treatment was returned to the Board 
for further appellate consideration.  

The only issue remaining in appellate status is service 
connection for a dental disorder and eligibility for VA 
dental treatment.  The veteran's claims have been returned to 
the Board.  The RO completed the actions ordered in the Board 
remands.  The claim is now ready for further appellate 
review.  Stegall v. West, 11  Vet. App. 268 (1998).  




FINDINGS OF FACT

1.  On service entrance examination in November 1941, teeth 
numbered 13 and 15 on the left, and tooth number 13 on the 
right were recorded as missing.  Teeth noted to be restorable 
were 1, 6, 7, 15, and 16 on the left.  

2.  Teeth numbered 2 and 5 on the left and 1, 1, 4, 5, 8, 12, 
and 14 on the right were treated for caries more than 180 
days after the veteran entered active duty.  

3.  Teeth numbers 6 and 7 on the left and 15 on the right 
were missing at service separation more than 180 days after 
the veteran entered service.  

4.  The claims folder does not include an application for 
service connection for a dental disorder and dental treatment 
filed within one year of the veteran's separation from the 
service.  

5.  The veteran did not sustain a dental injury or trauma in 
service.  

6.  The veteran did not sustain a combat related dental 
injury in service.  








CONCLUSION OF LAW

The veteran is not entitled to VA dental treatment by reason 
of a dental disorder incurred as a result of his active 
military service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for VA outpatient dental 
treatment in August 1998, prior to the passage of VCAA.  His 
claim was remanded in March 2001 to allow the RO to ensure 
the veteran was properly notified of the provisions of VCAA.  
In April 2001, the RO sent a letter to the veteran explaining 
how VA could assist with his claim.  The December 2001 
supplemental statement of the case set out the regulations 
governing the provisions of VA outpatient dental treatment.  
In subsequent letters dated in November 2002, July 2003 and 
October 2004 and the July 2005 supplemental statement of the 
case, the veteran kept apprised of status of his claim.  

The RO obtained the veteran's service medical and service 
dental records.  The Board noted the veteran was informed his 
service records, which were at the National Personnel Records 
Center (NPRC) in 1973, would have been destroyed by fire.  
Fortunately, the veteran had filed a claim with VA prior to 
1973 and his records had been forwarded to VA before the fire 
at the NPRC.  The veteran requested that the RO obtain his 
records of dental treatment from the Perry Point VA.  He 
later explained that his records had been transferred to the 
Washington VA Medical Center.  Inquires revealed the 
Washington VA Medical Center did not have the veteran's 
records of VA hospitalization in January and February 1963.  
The archives had been checked.  Based on the information that 
the custodian provided that the records were unavailable, VA 
ceased efforts to obtain the records.  38 C.F.R. 
§ 3.159(d)(2005).  The veteran was informed the records were 
unavailable in the December 2001 supplemental statement of 
the case.  The veteran did not identify any other pertinent 
records.  In April 2003, the veteran informed VA he had no 
additional evidence to submit.  

The veteran was afforded VA dental evaluations.  The 
veteran's representative in the September 2005 asserted the 
November 2002 VA examination report was inadequate.  The 
veteran was re-evaluated by VA in August 2003 and again in 
May 2005.  

The veteran has been furnished all the intended benefits of 
VCAA.  See generally Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The Board notes as a preliminary matter that the veteran 
initially claimed entitlement to service connection for a 
dental disorder in August 1998.  Subsequent to the initiation 
of his claim, the regulations pertaining to entitlement to 
service connection for dental disabilities were revised in 
terms of the types of dental disabilities for which service 
connection could be established.  Because his claim has been 
pending since August 1998, he is entitled to consideration of 
both the old and new versions of the regulations.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation. If application of the 
revised regulation results in entitlement, the effective date 
of entitlement can be no earlier than the effective date of 
the change in the regulation. 38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00.  

According to the regulations in effect prior to in June 8, 
1999, each missing or defective tooth and each disease of the 
investing tissue were to be considered separately, and 
service connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner of war.  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.161. 38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1998).  

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 64 
Fed. Reg. 30,392 (June 8, 1999) [codified at 38 C.F.R. §§ 
3.381, 4.149].  With the amendment, the reference in 38 
C.F.R. § 3.149 (1995) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a) 
(2002).  Section 3.381 continued to require a determination, 
when applicable, of whether the dental condition was due to 
combat or other service trauma, and whether the veteran had 
been a prisoner of war.  Section 3.381 was also revised to 
provide that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  The end result is that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
if they are manifested after 180 days of service or are 
secondary to trauma, in accordance with 38 C.F.R. § 17.161 
(2005).  

Veterans having a service-connected non-compensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected non-compensable condition or disability 
[Class II(a)].  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161 (2005). For the purposes of determining whether a 
veteran has Class II (a) eligibility for dental care under 38 
C.F.R. § 17.161, the term "service trauma" does not include 
the intended effects of treatment provided during service. 
See VAOPGCPREC 5-97.

The regulations in effect on or after June 1999 at 38 C.F.R. 
§ 3.38, provide service connection of dental conditions for 
treatment purposes.  (a) Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in § 17.161 of this chapter.  (b) The 
rating activity will consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  (c) 
In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
(d) The following principles apply to dental conditions noted 
at entry and treated during service:  (1) Teeth noted as 
normal at entry will be service-connected if they were filled 
or extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service-connected for treatment purposes:  (1) Calculus; (2) 
Acute periodontal disease; (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  

Eligibility for dental treatment

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II (1)--those having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II (2)--those having a service-connected non- 
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II (a)--those having a service-connected non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.  For the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  VAOPGCPREC 5-97.

Class II (b)--those having a service-connected non- 
compensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days;

Class II (c)--those who were prisoners of war for 90 days or 
more;

Class II R (Retroactive)--any veteran who had made prior 
application for and received dental treatment from the VA for 
non-compensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary.

38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2005).  

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  
Application must be filed within one year of service 
separation.  38 C.F.R. § 17.161(b)(D)(2)(i) (2005).  

Factual Background.  On service entrance examination in 
November 1941, teeth numbered 13 and 15 on the left, and 
tooth number 13 on the right were recorded as missing.  Teeth 
noted to be restorable were 1, 6, 7, 15, and 16 on the left.  
No abnormality of the mouth or gums was noted.  

In October 1942, caries on the right (R) in tooth 15 were 
noted.  Operative treatment under Class IV was performed.  
November 1942 dental records indicate caries in left (L) 
tooth 5.  December 1942 dental records reveal upper left 
teeth 6 and 7, and lower right tooth 16 were missing.  Caries 
were treated in R 7, L 2 and R 16.  June 1943 records noted 
diagnosis of pulpitis (caries) in L-6, L-7 and R-15.  The 
veteran was treated "TE AnesCn" and the veteran returned 
three days later for a post treatment saline wash with suture 
removal.  Later in June 1942 caries at L 15, L 16, R 1 and L 
1 were treated.  Teeth numbered L 6 and L 7 and R 15 were 
noted to be nonrestorable carious teeth.  June 1943 dental 
records again revealed upper left teeth 6 and 7,and lower 
right tooth 15 were missing.  Caries were treated in L-1 and 
L-8.  February 1944 dental records noted caries in R 2, R 5, 
R 4, R 12, and R 14.  Restorable caries were noted in R 5, R 
4, R 2, R 14 and R 12.  Missing teeth included L 6, L 7, L13, 
R 15, and R 13.  

A Report of Contact, dated in February 1999, indicates the 
veteran's VA treatment records from hospitalization at Perry 
Point in January 1963 to February 1963 were transferred to 
the VA Medical Center in Washington in April 1963.  

In September 1999, the veteran wrote a letter explaining that 
in January 1963 he had been admitted at Perry Point and was 
discharged in February 1963.  He was then sent to Mount Alto 
as an outpatient.  His gums were operated upon, it was not 
done correctly and had to be operated on again.  His records 
were sent to the Virginia Hospital in April 1963.  

The veteran appeared and gave testimony at a hearing before 
the undersigned in January 2001.  When asked if he had any 
injury in service to his mouth that involved his teeth, the 
veteran answered no.  In Perry Point they gave him a complete 
physical.  He thought he had perfect teeth.  When the doctor 
X-rayed his teeth he was told that every tooth had to come 
out.  That occurred in 1963.  (T-14).  After his teeth were 
taken out he had to wait six months.  He went to Mount Alto.  
He was told his gums had not healed correctly so his gums 
were cut.  (T-15).  

On service separation examination in January 1946, teeth 
numbered right 13 and 15 and left 6, 7 and 13 were noted to 
be missing.  No abnormalities of the gums or mouth were 
noted.  

In April 2000, the VA Medical Center informed the RO that 
they did not have the veteran's records from January and 
February 1963.  

A VA dental examination in November 2002 revealed the veteran 
complained of poor fit of his existing "C/C" (dentures).  
The veteran reported his remaining teeth were extracted in 
January and Februar7 of 1963 at Perry Point.  After six 
months, an alveoplasty was performed at Mount Alto.  After 
three months, C/C dentures were made.  At that time the 
veteran was informed that he would need a reline in one year.  
The veteran reported the reline was never completed because 
Mount Alto moved.  He went to the new location in 1968 and 
was told he could not receive his dental treatment at VA 
Medical Center in Washington.  

The November 2002 examination revealed the veteran was 
completely edentulous with residual maxillary and mandibular 
ridges.  The mandibular anterior residual ridge was thin, but 
not completely flattened.  The maxillary and mandibular 
residual ridges were severely atrophied.  The missing teeth 
were currently replaced by C/C that was ill fitting and 
presented no retention or resistance to dislodgement.  The 
structure of the maxilla and mandible allowed for the teeth 
to replaceable by prosthesis, referral to a prostodontist was 
recommended.  

A VA dental examination in August 2003, again revealed the 
veteran was completely edentulous with residual maxillary and 
mandibular ridges.  Recommended dental treatment included a 
prostodontic evaluation for new C/C, adjustment of facial 
frenum of the existing C/C and a chair side reline of the 
existing C/C.  

An Addendum to the August 2003 examination was added after 
review of the veteran's medical records.  The VA dentist 
noted that "1994" service records indicated he had missing 
teeth, number 14, 15, 20, 29 and 31.  The service dental 
records documented the presence of slight calculus in the 
mouth, but there was no noted documenting of removal of the 
calculus through dental prophy or periodontal therapy.  The 
records appeared to document the restoration of caries, but 
no periodontal evaluation, therapy or maintenance.  It was 
possible the veteran lost many of his teeth secondary to 
periodontitis.  It was the VA dentist opinion that the 
veteran needed, dental treatment as noted above.  In his 
opinion the treatment should be rendered to the patient.  It 
was the VA dentist opinion that the veteran's overall health 
would benefit from the above noted dental treatment.  The VA 
dentist considered the veteran a Dental Class III or IV, for 
completion of the above mentioned treatment.  

A May 2005 VA dental evaluation indicated the veteran had not 
received maintenance of his dentures since they were issued 
in 1963.  The veteran was seeking a reline of his dentures 
because they no longer fit well.  Radiographic and clinical 
examination of the veteran showed that he had a good amount 
of mandibular bone remaining in his mandible and the 
maxillary bone was atrophied.  Intraorally, the veteran had 
good residual ridges, and they were moderately favorable for 
supporting and retaining complete upper and complete lower 
dentures.  

The VA dentist assessment was that the veteran had 
progressive atrophy of the upper and lower jaws which was a 
normal part of the aging process.  He recommended that the 
veteran's dentures be relined.  

In an addendum to the May 2005 evaluation, the VA dentist 
stated that the veteran's inability to wear his dentures was 
not related to anything that was done to him in service.  It 
was related instead to treatment that he had decades after 
being discharged from the military.  He had removal of his 
remaining detention, with slow progressive atrophy of the 
ridges, that was a normal part of the aging process.  This 
was unrelated to anything that was done in the military.  

Analysis.  The veteran was separated from the service in 
1946.  Prior to 1955 a veteran was entitled to dental 
treatment for all service-connected teeth and for 
noncompensable diseases at any time.  In 1955 VA dental 
treatment for noncompensable service connected dental 
disability was limited to one time correction.  See Pub. L. 
No. 85-56, §§ 512, 2301, 71 Stat. 83, 112, 172 (1957).  After 
reviewing the claims folder, the Board has concluded that the 
veteran received dental treatment while hospitalized at VA in 
1963.  That treatment was continued as provided at 38 C.F.R. 
§ 17.163.  The law distinguishes between dental treatment 
provided during VA hospitalization and eligibility for VA 
outpatient dental treatment which is provided for only 
limited classes of veterans.  As the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
in Simington v. West, 11 Vet. App. 41 (1998) a claim for VA 
outpatient dental treatment raises a claim for service 
connection for a dental disorder.  

The Board must first address whether service connection is 
warranted for any dental disorder.  The regulations provide 
that service connection is to be considered for each 
individual tooth.  Service connection is prohibited for 
missing or defective teeth that pre-existed service.  At 
service entrance three teeth were noted to be missing, they 
are teeth L 13 and L 15, and R 13, and caries were noted in 
teeth L 1, L 6, L 7, L 15 and L 16.  As those teeth were 
missing or defective at service entrance, service connection 
is not warranted for those teeth.  

Additional missing teeth noted at service separation include 
L 6, L 7, and R 15.  Additional carious teeth noted at 
service separation include R 1, R 2, R 4, R 5, R 12, R 14 and 
L 2, L 5, and L 9.  These teeth were noted to be missing or 
carious, 180 days or more after the veteran entered the 
service.  

The Board has concluded that service connection for 
additional missing teeth noted at service separation 
including L6, L7, and R15 and additional carious teeth noted 
at service separation including R 1, 2, 4, 5, 12, 14 and L 2, 
5, and 9, is warranted.  

The Board next considered whether the service-connected 
missing and defective teeth were a compensable disability.  
The regulations distinguish between teeth lost or defective 
due to trauma in service and those missing due to disease.  A 
review of the dental records found no notations of any dental 
trauma or any loss of teeth related to combat.  Rather 
pulpitis was diagnosed in service in June 1943.  Pulpitis is 
defined as an inflammation of the dental pulp.  Dental pulp 
is the richly vascularized and innervated tissue contained in 
the pulp cavity of a tooth, constituting the formative 
nutritive, and sensory organ of the dentin; called also pulpa 
dentis.  See Dorland's Illustrated Medical Dictionary 1094 
(26th ed. 1985).  

There is no evidence indicating the additional missing teeth 
noted at separation were extracted in service.  Based on the 
service dental records and the opinion of the VA dentist, in 
August 2003, the Board has concluded the veteran lost many of 
his teeth secondary to periodontitis.  There is no evidence 
of record that the veteran was held as a Prisoner of War, 
suffered any dental trauma in combat, or sustained any dental 
trauma in service.  VAOPGCPREC 5-97.  

The regulations, both past and present, provided service 
connection for carious teeth and periodontal disease solely 
for the purpose of determining entitlement to dental 
examinations and outpatient treatment.  38 C.F.R. §§ 3.381 
and 17.161 (2005).  

The establishment of service connection does not necessarily 
provide entitlement to dental treatment.  Outpatient dental 
treatment is authorized based on classification of the dental 
disability as set out in 38 C.F.R. § 17.161 (2005).  The 
appellant must fall within the scope of one of six enumerated 
"classes" of veterans.   38 U.S.C.A. § 1712 (West 2002) and 
38 C.F.R. § 17.161 (2005). 

Class I dental treatment is provided only for compensable 
service-connected dental disorders.  Even though the veteran 
lost teeth in service and was treated for carious teeth, the 
criteria for dental treatment makes a distinction between 
compensable and non-compensable dental disorders.  The Board 
notes that the veteran does not meet any of the criteria for 
a compensable evaluation under the old or new regulations, 
38 C.F.R. §§ 3.381-82, 4.149 (1995) and 38 C.F.R. § 4.150 
(2005).  The loss of teeth is compensable, only if the loss 
is due to the loss of substance of the mandible or maxilla, 
or due to trauma or disease, such as osteomyelitis, and not 
due to loss of the alveolar process as a result of 
periodontal disease.  The regulations provide the loss of 
teeth, without evidence of loss of bone, where masticatory 
surface can be restored with prosthesis, is noncompensably 
disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913 and 
following Note (2004).  

The Board reviewed the service dental records and VA dental 
treatment records for any mention of bone loss.  In Woodson 
v. Brown, 8 Vet. App. 352 (1995) the Court noted that 
Dorland's Illustrated Medical Dictionary 994, 984 (28th ed. 
1994) defines the maxilla as one of the bones forming the 
upper jaw, and the mandible is the bone of the lower jaw.  
There are no references to loss of bone or to disease of the 
maxilla or mandible, only atrophy.  There is nothing in the 
record that reported any injury to the teeth or jaw, or any 
diagnosis of osteomyelitis.  While the veteran lost teeth in 
service, there is no evidence showing that he lost these 
teeth due to bone loss through trauma or disease such as 
osteomyelitis.  Loss of teeth from periodontal disease, which 
arguably occurred during service, is specifically excluded as 
a disabling condition for VA dental treatment under both the 
old and new regulations.  Accordingly, the veteran is not 
eligible under Class I.  

The Board has carefully reviewed the regulations at 38 C.F.R. 
§ 17.161(b)(2)(i) which provide Class II dental treatment.  
It provides that those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active duty, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if application is made 
within one year after such discharge, and the dental 
examination is completed within one year of discharge, unless 
delayed through no fault of the veteran.  

There is no application for dental treatment in the claims 
folder, dated prior to the August 1998 claim.  The veteran 
has testified he received dental treatment from VA in 1963.  
VA has attempted to obtain those records.  The custodian of 
the records responded that they do not have the records.  The 
claims folder does include a Report of Contact indicating 
that the veteran's records from a period of hospitalization 
in January and February 1963 were transferred to the 
Washington VA Medical Center.  There was no indication as to 
the nature of the treatment.  Based on the limited 
information available it appears the veteran was receiving 
dental treatment during a period of VA hospitalization.  See 
38 C.F.R. § 17.163 (2005).  Also, there is no rating decision 
of record which demonstrates that service connection for any 
dental disorder was granted.  Even if the Board accepted the 
veteran's testimony that he received dental treatment in 1963 
from VA there is no basis for finding his application for 
dental treatment was filed within one year of his separation 
from the service.  The Board has concluded the veteran is not 
eligible for dental treatment as provided under Class II, as 
a timely application was not filed.   

The VA dentist in the Addendum to the August 2003 examination 
indicated he considered the veteran met the classifications 
for Dental Class III or IV for completion of dental 
treatment.  Class III requires that the veteran have a dental 
condition that is aggravating disability from an associated 
service-connected condition.  38 C.F.R. § 17.161(g).  The 
July 2005 rating decision reveals the veteran's service-
connected disorders include degenerative disc disease of the 
lumbosacral spine, with left and right extremity 
radiculopathy, and an appendectomy scar.  The regulations 
further specify that sound professional judgment must 
demonstrate the dental condition must be having a direct and 
material detrimental effect upon the associated basic 
condition or disability.  The VA dentist in August 2003, 
indicated the dental treatment recommended should be rendered 
as it would benefit the veteran's overall health.  

Although the VA dentist indicates the veteran should receive 
VA dental treatment based on Class III or IV, the evidence 
does not support such a classification.  There is nothing in 
the record which indicates the dental condition is directly 
or materially detrimental to a service-connected disability.  
The VA dentist indicated only that it would benefit the 
veteran's overall health, not that it aggravates his 
degenerative disc disease of the lumbar spine or appendectomy 
scar.  Also, the currently assigned ratings only combine to a 
30 percent rating.  There has been no assignment of either a 
100 percent schedular or total rating based on individual 
unemployability.  The criteria for dental treatment under 
Class III and IV have not been met.  

The veteran is not now participating in a rehabilitation 
program.  For that reason he is not eligible for Class V 
treatment.  

The question is whether the veteran would be eligible for 
Class VI dental treatment based on a determination that it 
was medically necessary because the dental condition was 
complicating a medical condition currently under treatment.  
VA outpatient treatment records indicate the veteran is being 
followed at the VA outpatient clinic for treatment of 
diabetes, hypertension, chronic obstructive pulmonary 
disease, and lumbar radiculopathy.  There is nothing in the 
record which indicates it is medically necessary for the 
veteran to received VA outpatient dental treatment.  The VA 
dentist's opinion that it would benefit the veteran's general 
health if his dentures were relined and therefore fit better, 
is not indicative of a medical necessity.  

The veteran does not qualify under any class of veterans 
entitled to VA outpatient dental treatment, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a dental 
disorder for the purpose of obtaining VA outpatient dental 
treatment.  


ORDER

Service connection for a dental disorder for the purpose of 
obtaining VA dental treatment is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


